Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 1 of 67 PageID #: 12231


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


   MARTÍN JONATHAN BATALLA
   VIDAL, et al.,

                    Plaintiffs,

           v.                             No. 16-cv-4756 (NGG) (JO)

   CHAD WOLF, et al.,

                    Defendants.



  DEFENDANTS’ RESPONSES TO PLAINTIFFS’ LOCAL CIVIL RULE 56.1 STATEMENT


                                           JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General

                                           DAVID M. MORRELL
                                           Deputy Assistant Attorney General

                                           SETH D. DUCHARME
                                           Acting United States Attorney

                                           BRAD P. ROSENBERG
                                           Assistant Branch Director

                                           GALEN N. THORP
                                            Senior Trial Counsel
                                           STEPHEN M. PEZZI
                                           RACHAEL L. WESTMORELAND
                                            Trial Attorneys
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch

                                           JOSEPH A. MARUTOLLO
                                           Assistant U.S. Attorney
                                           United States Attorney’s Office
                                           Eastern District of New York

  Date of Service: September 11, 2020
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 2 of 67 PageID #: 12232



        Pursuant to Fed. R. Civ. P. 56(e) and Local Civil Rule 56.1(a), Defendants respectfully submit

 this statement in response to Plaintiffs’ Local Civil Rule 56.1 Statement.

                         DEFENDANTS’ GENERAL OBJECTIONS
                   TO PLAINTIFFS’ LOCAL CIVIL RULE 56.1 STATEMENT

        1.      A statement under Local Civil Rule 56.1 is not required on a summary judgment motion

 in a case seeking review of an administrative action under the Administrative Procedure Act, 5 U.S.C.

 §§ 551, 702, because such a case “presents only a question of law,” as the district court judge conducts

 what is essentially an appellate review of the challenged administrative action. See Just Bagels Mfg.,

 Inc v. Mayorkas, 900 F. Supp. 2d 363, 372 n.7 (S.D.N.Y. 2012); accord, Glara Fashion, Inc. v. Holder,

 11 Civ. 889, 2012 WL 352309, at *1, n.1 (S.D.N.Y. Feb. 3, 2012); see also Teleanu v. Koumans, No.

 19-CV-8177 (VEC), 2020 WL 4896858, at *5 (S.D.N.Y. Aug. 20, 2020) (“A Rule 56.1 statement is

 not required in a case seeking review of an administrative action under the APA because the case only

 presents a question of law.”); Aleutian Capital Partners, LLC v. Hugler, No. 16 Civ. 5149, 2017 WL

 4358767, at *2 (S.D.N.Y. Sept. 28, 2017) (“Because this action turns entirely on the administrative

 record and presents only legal issues, Rule 56.1 statements are unnecessary”).

        2.      Nevertheless, in order to ensure compliance with any possible requirements that Local

 Civil Rule 56.1(b) may impose, Defendants respectfully submit the following responses to Plaintiffs’

 Local Civil Rule 56.1 statement.

        3.      To the extent that Defendants’ replies and responses admit or may be deemed to admit

 any facts, any such admission is made solely for the purposes of the pending motion and is not intended

 to constitute an admission or otherwise bind any defendant in any subsequent proceeding.

        4.      To the extent that Plaintiffs refer to “purported” officials and designations, such

 statements are legal conclusions and not statements of material fact to which a response is




                                                    2
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 3 of 67 PageID #: 12233



 required. Indeed these legal conclusions answer the very question of law before this court—whether

 DHS officials were lawfully serving in their temporary roles.




                                                   3
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 4 of 67 PageID #: 12234




                              DEFENDANTS’ RESPONSES
                   TO PLAINTIFFS’ LOCAL CIVIL RULE 56.1 STATEMENT

                                DACA Program: Origins and Impact

1. On June 15, 2012, then-Secretary of Homeland Security Janet Napolitano announced the creation

   of the DACA program, setting out guidelines for U.S. Citizenship and Immigration Services

   (“USCIS”) to use its prosecutorial discretion to extend deferred action to certain young

   immigrants “who were brought to this country as children and know only this country as home.”

   Ex. A to Declaration of Marisol Orihuela (“Orihuela Decl.”), Mem. from Janet Napolitano, Sec’y

   of Homeland Security, to Alejandro Mayorkas, Dir., U.S. Citizenship and Immigration Servs.,

   Exercising Prosecutorial Discretion With Respect to Individuals Who Came to the United States

   as Children (“Napolitano Memorandum”), June 15, 2012.

   Defendants’ Response: Defendants neither admit nor deny the statement contained in

   paragraph 1. The statement is immaterial, whether or not it is genuinely disputed, because it fails

   to provide facts that establish or support a determination of the central question raised in

   Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

   because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

   Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly,

   no response is required.

2. In the eight years following the DACA program’s announcement, over 825,000 individuals have

   received deferred action and employment authorization. Ex. B to Orihuela Decl., Number of Form

   I-821D, Consideration of Deferred Action for Childhood Arrivals, Status, by Fiscal Year, Quarter,

   and Case Status: Aug. 15, 2012-Mar. 31, 2020, USCIS, Apr. 2020, available at:

   https://www.uscis.gov/sites/default/files/document/data/DACA_performancedata_

   fy2020_qtr2.pdf.

                                                     4
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 5 of 67 PageID #: 12235




   Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

   2. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

   provide facts that establish or support a determination of the central question raised in Plaintiffs’

   partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

   Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

   Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

   required.

3. Approximately 40,000 of those individuals live in New York State alone. Id.

   Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

   3. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

   provide facts that establish or support a determination of the central question raised in Plaintiffs’

   partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

   Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

   Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

   required.

4. As a result of the DACA program, these young people have been able to enroll in colleges and

   universities, and to obtain jobs, driver’s licenses, bank accounts, and health insurance (through

   employment, college, or state-run programs). Ex. C to Orihuela Decl., Declaration of Tom Jawetz

   ¶ 7.

   Defendants’ Response: Defendants neither admit nor deny the statement contained in

   paragraph 4. The statement is immaterial, whether or not it is genuinely disputed, because it

   fails to provide facts that establish or support a determination of the central question raised in

   Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

                                                     5
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 6 of 67 PageID #: 12236




   because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

   Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

   Accordingly, no response is required.

5. They have also contributed significantly to their communities, employers, and the economy. Id.

   ¶ 9-10.

   Defendants’ Response: Defendants neither admit nor deny the statement contained in

   paragraph 5. The statement is immaterial, whether or not it is genuinely disputed, because it

   fails to provide facts that establish or support a determination of the central question raised in

   Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

   because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

   Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

   Accordingly, no response is required.

6. There are approximately 300,000 individuals eligible to file first-time applications DACA

   applications [sic]. Id. ¶ 5.

   Defendants’ Response: Defendants neither admit nor deny the statement contained in

   paragraph 6. The statement is immaterial, whether or not it is genuinely disputed, because it

   fails to provide facts that establish or support a determination of the central question raised in

   Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

   because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

   Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

   Accordingly, no response is required.

              Trump Administration’s Failed Attempt to Unlawfully Rescind DACA in 2017

7. On September 5, 2017, then-Acting Secretary of Homeland Security Elaine Duke abruptly


                                                     6
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 7 of 67 PageID #: 12237




   announced that DHS would terminate the DACA program. See Ex. D to Orihuela Decl., Mem.

   from Elaine C. Duke, Acting Sec’y of Homeland Sec., to James W. McCament, Acting Dir., U.S.

   Citizenship and Immigration Servs., Memorandum on Rescission of Deferred Action For

   Childhood Arrivals (DACA) (“Duke Memorandum”), Sept. 5, 2017.

   Defendants’ Response: Defendants neither admit nor deny the statement contained in

   paragraph 7. The statement is immaterial, whether or not it is genuinely disputed, because it

   fails to provide facts that establish or support a determination of the central question raised in

   Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

   because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

   Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

   Accordingly, no response is required.

8. The Duke Memorandum directed DHS to categorically reject all first-time DACA applications

   received after September 5, 2017 and severely limit the renewal-eligible population. Id.

   Defendants’ Response: Defendants neither admit nor deny the statement contained in

   paragraph 8. The statement is immaterial, whether or not it is genuinely disputed, because it

   fails to provide facts that establish or support a determination of the central question raised in

   Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

   because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

   Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

   Accordingly, no response is required.

                     Unlawful Designations at the Department of Homeland Security

9. Executive Order 13753, issued in December 2016, established a further order of succession for

   DHS from that outlined in the Homeland Security Act, listing sixteen additional DHS officers in


                                                     7
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 8 of 67 PageID #: 12238




   line of succession after the Under Secretary of Management. See Ex. E to Orihuela Decl., Exec.

   Order No. 13753, § 1, 81 Fed. Reg. 90,667 (Decl. 9, 2016).

   Defendants’ Response: Defendants neither admit nor deny the statement contained in

   paragraph 9. The statement is a characterization of Executive Order 13753, rather than a

   statement of material fact to which a response is required. See Loc. Civ. R. 56.1(a); Fed R. Civ.

   P. 56(a). Defendants refer the Court to the text of Executive Order 13753 for a complete and

   accurate statement of its contents.

10. The government has conceded that the Homeland Security Act does not supplant the Federal

   Vacancies Reform Act of 1998. Ex. F to Orihuela Decl., Tr. of Proceedings at *26, CASA de

   Maryland et al. v. Wolf et al., 8:20-cv-2118-PX (D. Md. Aug. 14, 2020).

   Defendants’ Response: Defendants neither admit nor deny the statement contained in

   paragraph 10. The statement is a characterization of the transcript, rather than a statement of

   material fact to which a response is required. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

   Defendants refer the Court to the text of the transcript for a complete and accurate statement of

   its contents.

11. The President has stated regarding the formal nomination of candidates to fill vacant

   administration positions, “I’m in no hurry … I have ‘acting’ [sic]. And my ‘actings’ are doing

   really great     I sort of like ‘acting.’ It gives me more flexibility.” Ex. G to Orihuela Decl.,

   Remarks by President Trump Before Marine One Departure, Jan. 6, 2019, available at:

   https://www.whitehouse.gov/briefings-statements/remarks-president-trump-marine-                 one-

   departure-29/.

   Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

   11. The statement is immaterial, whether or not it is genuinely disputed, because it fails to


                                                    8
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 9 of 67 PageID #: 12239




   provide facts that establish or support a determination of the central question raised in Plaintiffs’

   partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

   Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

   Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

   required.

                                                February Delegation

12. On December 5, 2017, the United States Senate confirmed Kirstjen Nielsen as the Secretary of

   Homeland Security. Ex. H to Orihuela Decl., Nomination of Kirstjen Nielsen for Department of

   Homeland       Security,      115th    Cong.,     Library     of     Congress,      available     at:

   https://www.congress.gov/nomination/115th-congress/1095.

   Defendants’ Response: Unidsputed.

13. On February 15, 2019, Secretary Nielsen exercised her authority under the HSA, 6 U.S.C. §

   113(g)(2), to designate an order of succession following the Under Secretary for Management,

   HSA Delegation 00106, Revision No. 08.4. Ex. I to Orihuela Decl., U.S. Gov’t Accountability

   Off., GAO B-331650, Department of Homeland Security: Legality of Service of Acting

   Secretary of Homeland Security and Service of Senior Official Performing the Duties of Deputy

   Secretary of Homeland Security 5 (2020).

   Defendants’ Response: Disputed. Ms. Nielsen never signed HSA Delegation 00106, Revision

   No. 08.4. On February 15, 2019, Secretary Nielson set an order of succession for the Office of

   Strategy, Policy, and Plans, not for the office of the Secretary. See Exhibit 9. Thus, Secretary

   Nielson did not exercise her authority under 6 U.S.C. § 113(g)(2), which gives the Secretary the

   authority to “designate such other officers of the Department in further order of succession to

   serve as Acting Secretary.”


                                                     9
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 10 of 67 PageID #: 12240




 14. This delegation specified a different source document for the order of succession for each of two

    scenarios: in cases of the Secretary’s death, resignation, or inability to perform the functions of

    the office, the order of succession was governed by E.O. 13753, Ex. I at 5, and in cases where the

    Secretary was unavailable to act during a disaster or catastrophic emergency, the order of

    succession was governed by Annex A to the February Delegation, id.

    Defendants’ Response: Disputed. Ms. Nielsen never signed HSA Delegation 00106, Revision

    No. 08.4. On February 15, 2019, Secretary Nielson set an order of succession for the Office of

    Strategy, Policy, and Plans, not for the office of the Secretary. See Exhibit 9. Thus, Secretary

    Nielson did not exercise her authority under 6 U.S.C. § 113(g)(2), which gives the Secretary the

    authority to “designate such other officers of the Department in further order of succession to

    serve as Acting Secretary.” Defendants also dispute that Secretary Nielsen’s signed

    memorandum, which set an order of succession for the Office of Strategy, Policy, and Plans, is a

    “delegation.”

 15. At the time that the February Delegation was issued, the orders of succession in E.O. 13753 and

    Annex A were identical. Under both, the first four positions in the order of succession were: (1)

    Deputy Secretary (as required by 6 U.S.C. § 113(a)(1)(A)); (2) Under Secretary of Management

    (as required by § 113(g)(1)); (3) Administrator of the Federal Emergency Management Agency

    (“FEMA”); and (4) Director of the Cybersecurity and Infrastructure Security Agency (“CISA”).

    Compare Exec. Order No. 13753, § 1, 81 Fed. Reg. 90,667 (Decl. 9, 2016), Ex. E to Orihuela

    Decl. with Ex. I at 5. Thus, Secretary Nielson did not exercise her authority under 6 U.S.C. §

    113(g)(2), which gives the Secretary the authority to “designate such other officers of the

    Department in further order of succession to serve as Acting Secretary.” Defendants also dispute

    that Secretary Nielsen’s signed memorandum, which set an order of succession for the Office of


                                                    10
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 11 of 67 PageID #: 12241




    Strategy, Policy, and Plans, is a “delegation.”

    Defendants’ Response: Disputed. Ms. Nielsen never signed HSA Delegation 00106, Revision

    No. 08.4. On February 15, 2019, Secretary Nielson set an order of succession for the Office of

    Strategy, Policy, and Plans, not for the office of the Secretary. See Exhibit 9.

 16. The Director of CISA is the successor office to the Under Secretary for National Protection and

    Programs, which is listed as fourth in the order of succession in EO 13753. Ex. J to Orihuela

    Decl., Cybersecurity and Infrastructure Security Agency (“CISA”) Website.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 16. The statement contains a legal conclusion as to the successor office of the Under

    Secretary for National Protection and Programs, which is not a statement of material fact to

    which a response is required. See Loc. Civ. R. 56(1)(a); Fed. R. Civ. P. 56(a).

                                              April Delegation

 17. On Sunday, April 7, 2019, Secretary Nielsen tendered her resignation, “effective April 7, 2019.”

    Ex. K to Orihuela Decl., Letter from Kirstjen M. Nielsen, Sec’y of Homeland Sec., to Donald J.

    Trump, President, Apr. 7, 2019).

    Defendants’ Response: Disputed. Kirstjen Nielsen served as Secretary of Homeland Security

    between December 5, 2017 and April 10, 2019, as evidenced by the FVRA form notifying

    various congressional committees of the vacancy and designation of an Acting Secretary. See

    Exhibit 13.

 18. Later that day, President Trump announced via Twitter that Mr. McAleenan, then the U.S.

    Customs and Border Protection (“CBP”) Commissioner, and seventh in line in the order of

    succession under EO 13753, would assume the role of Acting Secretary. Ex. L to Orihuela Decl.,

    4/7/2019 Tweet by President Donald J. Trump, @realDonaldTrump, TWITTER, (Apr. 7, 2019,


                                                      11
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 12 of 67 PageID #: 12242




    6:02 PM), https://twitter.com/realdonaldtrump/status/1115011885303312386.

    Defendants’ Response: Undisputed.

 19. At 10:36 pm that same day, Sunday, April 7, 2019, Secretary Nielsen announced—via Twitter—

    that she would remain in the Office as Secretary of Homeland Security until April 10, 2019. Ex. M

    to Orihuela Decl., Tweet by Kirstjen Nielsen, @SecNielsen, TWITTER, (Apr. 7, 2019, 10:36

    PM), https://twitter.com/SecNielsen/status/1115080823068332032.

    Defendants’ Response: Undisputed.

 20. At the time of Secretary Nielsen’s resignation on April 7, 2019, the office of Deputy Secretary

    was vacant, while the office of Under Secretary for Management was held by Claire Grady, who

    had been Senate-confirmed for the position and was the next person in the order of succession

    who could lawfully assume the role of Acting Secretary. See Ex. N to Orihuela Decl., Department

    of Homeland Security, Profile of Claire Grady.

    Defendants’ Response: Disputed. Kirstjen Nielsen served as Secretary of Homeland Security

    between December 5, 2017 and April 10, 2019, as evidenced by the FVRA form notifying

    various congressional committees of the vacancy and designation of an Acting Secretary. See

    Exhibit 13.

 21. On April 10, 2019, Claire Grady, Under Secretary for Management, also resigned. See Ex. O to

    Orihuela Decl., Message from Secretary Kirstjen M. Nielsen on Acting Deputy Secretary Claire

    Grady.

    Defendants’ Response: Undisputed.

 22. Mr. McAleenan immediately began performing the duties of the Office of Secretary of Homeland

    Security after Secretary Nielsen’s departure on April 10, 2019, and assumed the title and position

    of Acting Secretary of Homeland Security on April 11, 2019. Ex. P to Orihuela Decl., Message


                                                     12
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 13 of 67 PageID #: 12243




    from Kevin K. McAleenan.

    Defendants’ Response: Undisputed.

 23. On August 25, 2020, President Trump announced on Twitter that the purported “Acting Secretary

    Chad Wolf will be nominated to be the Secretary of Homeland Security.” Ex. Q to Orihuela Decl.,

    8/25/2020 Tweet by President Donald J. Trump, @realDonaldTrump, Twitter (Aug.              25,

            2020, 9:30      AM),

    https://twitter.com/realDonaldTrump/status/1298296592764735490.

    Defendants’ Response: Undisputed.

 24. According to DHS, Nielsen established a new order of succession by revising HSA Delegation

    00106 on April 10, 2019. HSA Delegation 00106, Revision 08.5. Ex. R to Orihuela Decl., April

    Delegation.

    Defendants’ Response: Disputed. Revision 8.5 to DHS Delegation 00106 is an administrative

    document that Ms. Nielsen did not sign, and it did not establish a new order of succession.

    Rather Ms. Nielsen’s April 9, 2019 order, Designation of an Order of Succession for the

    Secretary, established the new order of succession that applied to all vacancies. See Exhibit 1.

 25. By its explicit text, the April Delegation only changed the second scenario of the February

    Delegation—i.e., the order of succession “in the event [she was] unavailable to act during a

    disaster or catastrophic emergency.” Specifically, the April Delegation replaced the text of Annex

    A with a new order of succession, this one listing the Commissioner of CBP, Mr. McAleenan, as

    third in order of succession. Id. at 1.

    Defendants’ Response: Disputed. Revision 8.5 to DHS Delegation 00106 is an administrative

    document that Ms. Nielsen did not sign, and it did not establish a new order of succession.

    Rather Ms. Nielsen’s April 9, 2019 order, Designation of an Order of Succession for the


                                                    13
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 14 of 67 PageID #: 12244




    Secretary, established the new order of succession that applies to all vacancies. See Exhibit 1.

    Defendants also dispute that Secretary Nielsen’s April 9, 2019 memorandum, which designated

    an order of succession for the Office of Secretary, is a “delegation.”

 26. The office of Deputy Secretary has been vacant since April 14, 2018. See Ex. J. at 4.

    Defendants’ Response: Undisputed.

 27. Under the first scenario of the April Delegation, Under Secretary Grady should have become

    Acting Secretary upon Secretary Nielsen’s resignation on April 7, 2019. See id.

    Defendants’ Response: Disputed. Revision 8.5 to DHS Delegation 00106 is an administrative

    document that Ms. Nielsen did not sign, and it did not establish a new order of succession.

    Rather Ms. Nielsen’s April 9, 2019 order, Designation of an Order of Succession for the

    Secretary, established the new order of succession that applied to all vacancies. See Exhibit 1.

    Defendants also dispute that Secretary Nielsen’s April 9, 2019 memorandum, which designated

    an order of succession for the Office of Secretary, is a “delegation.”

 28. Under the first scenario of the April Delegation, the Director of FEMA was next in the order of

    succession after the Under Secretary for Management. Id.

    Defendants’ Response: Disputed. Revision 8.5 to DHS Delegation 00106 is an administrative

    document that Ms. Nielsen did not sign, and it did not establish a new order of succession.

    Rather Ms. Nielsen’s April 9, 2019 order, Designation of an Order of Succession for the

    Secretary, established the new order of succession that applied to all vacancies. See Exhibit 1.

    Defendants also dispute that Secretary Nielsen’s April 9, 2019 memorandum, which designated

    an order of succession for the Office of Secretary, is a “delegation.”

 29. On April 10, 2019, the office of the Director of FEMA was vacant. Ex. S, DHS.gov “Leadership”

    Page as of Apr. 10, 2019.


                                                     14
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 15 of 67 PageID #: 12245




    Defendants’ Response: Undisputed.

 30. Following the Director of FEMA in order of succession was the Director of CISA, Christopher

    Krebs, who was confirmed by the Senate on June 12, 2018. See Ex. J.

    Defendants’ Response: Disputed. Revision 8.5 to DHS Delegation 00106 is an administrative

    document that Ms. Nielsen did not sign, and it did not establish a new order of succession.

    Rather Ms. Nielsen’s April 9, 2019 order, Designation of an Order of Succession for the

    Secretary, established the new order of succession that applied to all vacancies. See Exhibit 1.

    Defendants also dispute that Secretary Nielsen’s April 9, 2019 memorandum, which designated

    an order of succession for the Office of Secretary, is a “delegation.”

                                           November Delegation

 31. On November 8, 2019, the 212th day of his purported designation as Acting Secretary, Mr.

    McAleenan sought to revise the DHS order of succession once again, HSA Delegation 00106,

    Revision No. 08.6 Ex. T to Orihuela Decl., November Delegation.

    Defendants’ Response: Disputed. Revision 8.6 to DHS Delegation 00106 is an administrative

    document that Mr. McAleenan did not sign, and it did not establish a new order of succession.

    Mr. McAleenan did amend the order of succession for the office of Secretary of Homeland

    Security on November 8, 2019, but he did so by signing an amendment, not by issuing Revision

    8.6. See Exhibit 5.

 32. On November 13, 2019, Defendant Wolf was serving as the Under Secretary for Strategy, Policy,

    and Plans. Ex. U to Orihuela Decl., Record of Confirmation of Chad Wolf, Nov. 13, 2019.

    Defendants’ Response: Disputed. On November 13, 2019, Mr. McAleenan resigned as CBP

    Commissioner.

 33. On November 13, 2019, five days after he issued the November Delegation, and 217 days after

                                                     15
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 16 of 67 PageID #: 12246




    purporting to occupy the Acting Secretary position, Mr. McAleenan resigned as the purported

    Acting Secretary. Ex. V to Orihuela Decl., Declaration of Juliana Blackwell, Aug. 3, 2020.

    Defendants’ Response: Undisputed.

 34. At the time of McAleenan’s resignation, the Deputy Secretary, Under Secretary for Management,

    and CBP Commissioner positions were all vacant. Ex. W to Orihuela Decl., DHS.gov

    “Leadership” Page as of Nov. 13, 2019.

    Defendants’ Response: Undisputed.

 35. Claiming to be the next officer designated by DHS’s order of succession, Defendant Wolf

    assumed the office of Acting DHS Secretary. Ex. X to Orihuela Decl., Department of Homeland

    Security, Profile of Chad F. Wolf.

    Defendants’ Response: Undisputed.

                            The Wolf Memorandum’s Renewed Attack on DACA
                                  th
 36. On July 28, 2020, on his 258 day purporting to be Acting Secretary, Defendant Wolf issued the

    Wolf Memorandum, rescinding the Duke Memorandum in their entirety. Ex. Y to Orihuela Decl.,

    Mem. From Chad Wolf, to Mark Morgan, Matthew Albence, Joseph Edlow, Reconsideration of

    the June 15, 2012 Memorandum Entitled “Exercising Prosecutorial Discretion with Respect to

    Individuals Who Came to the United States as Children” (“Wolf Memorandum”), July 28, 2020.

    Defendants’ Response: Undisputed.

 37. The Wolf Memorandum rescinded core components of the Napolitano Memorandum and made

    “immediate changes” to the DACA program. Id. at 1.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 37. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

                                                     16
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 17 of 67 PageID #: 12247




    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 38. Among those “immediate changes” are instructions for DHS personnel to “reject all pending and

    future initial requests for DACA, to reject all pending and future applications for advance parole

    absent ‘exceptional circumstances,’ and to shorten DACA renewals” from two years to one year.

    Id. at 1-2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 38. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 39. The Wolf Memorandum makes no distinction in how the agency is to treat applications for DACA

    filed after the Supreme Court’s decision in Regents (June 18, 2020), after the Fourth Circuit’s

    mandate formally vacated the 2017 DACA Memo (June 30, 2020), or after the Wolf

    Memorandum was issued (June 28, 2020). Id. at 4.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 39. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid


                                                     17
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 18 of 67 PageID #: 12248




    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 40. The Wolf Memorandum retroactively rejects the applications of individuals who applied for

    DACA after the Regents decision went into effect and before the Wolf Memorandum was issued.

    Id. at 1-2, 7.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 40. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 41. The Wolf Memorandum orders that renewals of deferred action and the accompanying work

    authorization should be granted for one-year, rather than two-year, periods, claiming that there

    are no asserted reliance interests affected by the shortening of renewal periods. The Wolf

    Memorandum justifies the increased renewal fees as “processing costs.” Id. at 5- 7.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 41. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).


                                                     18
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 19 of 67 PageID #: 12249




    Accordingly, no response is required.

 42. The Wolf Memorandum also fails to explain why the agency was not bound to return to the status

    quo ante after Regents or after the issuance of the Fourth Circuit’s mandate. Id. Instead, it states

    that the program was being frozen “on an interim basis.” Id. at 7

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 42. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 43. On August 21, 2020, Defendant Joseph Edlow, Deputy Director for Policy at USCIS, issued a

    memorandum purporting to implement the Wolf Memorandum. Ex. Z to Orihuela Decl., Joseph

    Edlow, “Implementing Acting Secretary Chad Wolf’s July 28, 2020 Memorandum,

    “Reconsideration of the June 15, 2012 Memorandum ‘Exercising Prosecutorial Discretion with

    Respect to Individuals Who Came to the United States as Children’” (“Edlow Memorandum”),

    Aug. 21, 2020.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 43. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).


                                                     19
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 20 of 67 PageID #: 12250




    Accordingly, no response is required.

 44. The Edlow Memorandum instructs USCIS to “generally reject DACA renewal requests received

    more than 150 days prior to the expiration of the DACA recipient’s current DACA validity period.”

    Id. at 4.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 44. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 45. It also stipulates that “in most instances, traveling abroad for educational purposes, employment

    related purposes, or to visit family members living abroad will not warrant advance parole under

    Secretary Wolf’s interim policy regarding the discretionary exercise of parole for urgent

    humanitarian reasons or significant public benefit.” Id. at 8.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 45. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 46. The Edlow Memorandum provides the following non-exhaustive examples of exceptional


                                                     20
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 21 of 67 PageID #: 12251




    circumstances under which DACA recipients can seek advance parole: “Travel to support the

    national security interests of the United States including U.S. military interests; Travel in

    furtherance of U.S. federal law enforcement interests; Travel to obtain life-sustaining medical

    treatment that is not otherwise available to the alien in the United States; Travel needed to support

    the immediate safety, well-being, or care of an immediate relative, particularly minor children of

    the alien.” Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 46. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                                 The Government Accountability Office’s Report

 47. On August 14, 2020, the Government Accountability Office (“GAO”), which under the FVRA

    shall report to Congress any violation of the time limitations on acting officers, 5

    U.S.C. § 3349, concluded that Defendant Wolf was unlawfully appointed. See Ex. I.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 47. The statement is a characterization of the GAO Report, rather than a statement of

    material fact to which a response is required. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Defendants refer the Court to the text of the GAO Report for a complete and accurate statement

    of its contents.

 48. DHS vociferously objected to the GAO’s August 14th Report and conclusions, and called upon


                                                     21
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 22 of 67 PageID #: 12252




    it to rescind its report. Ex. AA to Orihuela Decl., Ltr. from Chad Mizelle, Sr. Official

    Performing the Duties of the General Counsel, Dep’t of Homeland Sec. to Thomas H.

    Armstrong, Gen. Counsel, GAO, Aug. 17, 2020

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 48. The statement is a characterization of DHS’s letter, rather than a statement of

    material fact to which a response is required. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Defendants refer the Court to the text of DHS’s letter for a complete and accurate statement of

    its contents.

 49. The GAO declined to reverse or modify its report, noting that “DHS has not demonstrated that

    our prior decision contains error of either fact or law, nor has DHS presented information not

    previously considered that warrants reversal or modification of our decision.” Ex. BB to Orihuela

    Decl., GAO, Matter of Department of Homeland Security— Legality of Service of Acting

    Secretary of Homeland Security and Service of Senior Official Performing the Duties of Deputy

    Secretary of Homeland Security—Reconsideration, B- 332451, August 21, 2020.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    49. The statement is a characterization of GAO’s decision, rather than a statement of material

    fact to which a response is required. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Defendants

    refer the Court to the text of GAO’s decision for a complete and accurate statement of its contents.

                                         Plaintiff Martín Batalla Vidal

 50. Plaintiff Martín Jonathan Batalla Vidal is a recipient of DACA. Ex. CC to Orihuela Decl.,

    Supplemental Declaration of Martín Batalla Vidal ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 50. The statement is immaterial, whether or not it is genuinely disputed, because it

                                                     22
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 23 of 67 PageID #: 12253




    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 51. DHS approved Mr. Batalla’s initial DACA application on February 17, 2015. ECF No.

    123-13, Ex. HHH (Decl. of Martín Batalla Vidal) ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    51. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

 52. After his DACA application was approved, Mr. Batalla Vidal was able to enroll in college to

    pursue a medical assistant’s degree, work two jobs to pay for his tuition and support his family,

    receive a scholarship for his college education available specifically to DACA recipients; and

    rent his first apartment on his own. Id. ¶¶ 10, 17, 45.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 52. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the


                                                     23
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 24 of 67 PageID #: 12254




    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 53. DHS approved Mr. Batalla Vidal’s first renewal of his DACA status on February 16, 2017,

    approximately two years after his initial DACA approval. Id. ¶ 27.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 53. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 54. DHS approved Mr. Batalla Vidal’s most recent renewal of his DACA status on April 23, 2020.

    Ex. CC to Orihuela Decl., Suppl. Decl. of Martín Batalla Vidal ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 54. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 55. Without the deferred action and employment authorization he has received through the DACA

    program, Mr. Batalla Vidal would not have been able to seek employment, pay his family’s rent

    and household bills, enroll in college, or pursue a degree and a profession in medicine for the past


                                                     24
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 25 of 67 PageID #: 12255




    five years. ECF No. 123-13, Ex. HHH (Decl. of Martín Batalla Vidal)

    ¶¶ 29-31.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    55. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

 56. If, pursuant to the Wolf Memorandum, Mr. Batalla Vidal’s next DACA renewal application is valid

    for only one year instead of two, he will have to spend twice the amount of time and money he

    expected to maintain his DACA status and employment authorization. Ex. CC to Orihuela Decl.,

    Suppl. Decl. of Martín Batalla Vidal ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    56. The statement is immaterial, whether or not it is genuinely disputed, because it fails to provide

    facts that establish or support a determination of the central question raised in Plaintiffs’ partial

    motion for summary judgment—whether the Wolf Memorandum is invalid because of Defendant

    Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of Homeland

    Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is required.

 57. By shortening DACA renewals from every two years to every one year, the Wolf Memorandum

    also doubles the frequency at which Mr. Batalla Vidal must apply to renew his DACA status and

    employment authorization, thereby doubling the frequency at which USCIS may review Mr.

    Batalla Vidal’s DACA status and possibly refuse to renew it. Id.


                                                     25
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 26 of 67 PageID #: 12256




    ¶¶ 2-3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    57. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

 58. Mr. Batalla Vidal has developed anxiety and stress related to the constantly changing state of the

    DACA program and the increased possibility that his DACA status and employment authorization

    could be refused, which would significantly harm his ability to pursue a career in medicine and

    support his family. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    58. The statement is immaterial, whether or not it is genuinely disputed, because it fails to provide

    facts that establish or support a determination of the central question raised in Plaintiffs’ partial

    motion for summary judgment—whether the Wolf Memorandum is invalid because of Defendant

    Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of Homeland

    Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is required.

                                            Plaintiff Antonio Alarcón

 59. Plaintiff Antonio Alarcón is a recipient of DACA. Ex. DD to Orihuela Decl., Supplemental

    Declaration of Antonio Alarcón, ¶ 5.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 59. The statement is immaterial, whether or not it is genuinely disputed, because it


                                                     26
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 27 of 67 PageID #: 12257




    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 60. DHS approved Mr. Alarcón’s initial DACA application on March 26, 2013. ECF No. 123- 13, Ex.

    JJJ (Decl. of Antonio Alarcón) ¶ 29.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    60. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

 61. After his DACA application was approved, Mr. Alarcón was able to obtain employment with

    Plaintiff Make the Road New York and now works as a Civic Engagement Coordinator, which

    has enabled him to support himself and his family while pursuing an education, including

    graduating from Flushing High School, obtaining an associate’s degree from LaGuardia

    Community College in 2015, and obtaining a Bachelor of Arts degree in Film Studies from

    Queens College in 2017. Id. ¶ 23, 30; Ex. DD to Orihuela Decl., Supp. Decl. of Antonio Alarcón

    ¶ 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 61. The statement is immaterial, whether or not it is genuinely disputed, because it


                                                     27
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 28 of 67 PageID #: 12258




    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 62. Since being granted DACA status, Mr. Alarcón has consistently and timely applied to renew and

    maintain that status, and DHS has consistently approved his DACA renewal applications. Id. ¶ 5.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 62. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 63. DHS approved Mr. Alarcón’s most recent renewal of his DACA status, for a period of two years,

    on April 2, 2020. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 63. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.


                                                     28
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 29 of 67 PageID #: 12259




 64. Without the deferred action and employment authorization he has received through the DACA

    program, Mr. Alarcón would not have been able to seek employment, support his family, pursue

    his education, or obtain his associate’s and bachelor’s degrees in the past seven years. ECF No.

    123-13, Ex. JJJ (Decl. of Antonio Alarcón) ¶¶ 30-31.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 64. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 65. If, pursuant to the Wolf Memorandum, Mr. Alarcón’s next DACA renewal application is valid

    for only one year instead of two, he will have to spend twice the amount of time and money he

    expected to maintain his DACA status and employment authorization. Ex. DD to Orihuela Decl.,

    Supp. Decl. of Antonio Alarcón ¶ 5.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 65. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 66. By shortening DACA renewals from every two years to every one year, the Wolf Memorandum


                                                     29
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 30 of 67 PageID #: 12260




    also doubles the frequency at which Mr. Alarcón must apply to renew his DACA status and

    employment authorization, thereby doubling the frequency at which USCIS may review Mr.

    Alarcón’s DACA status and possibly refuse to renew it. Id

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 66. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 67. By severely restricting the ability of DACA recipients to apply for advance parole, the Wolf and

    Edlow Memoranda prevent Mr. Alarcón from seeking advance parole to travel and visit his

    parents and younger brother in Mexico. Id. ¶ 8.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 67. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 68. The inability to visit his parents keeps Mr. Alarcón up at night because it has been four years

    since he has visited them, and he misses them. Id. ¶ 6.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in


                                                      30
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 31 of 67 PageID #: 12261




    paragraph 68. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 69. Because he has not been able to apply for and receive advance parole, Mr. Alarcón was not able

    to go see his parents in June 2020 when both of them got sick. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 69. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 70. Because he has not been able to apply for and receive advance parole, Mr. Alarcón is not able to

    go be with his parents to support them during a surgery his mother now needs. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 70. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).


                                                     31
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 32 of 67 PageID #: 12262




    Accordingly, no response is required.

 71. Mr. Alarcón also wishes to travel abroad for educational purposes, and to travel with friends and

    to meet their families abroad, but this is impossible for him under the Wolf and Edlow Memoranda

    because the criteria established by the Edlow Memorandum are too narrow for him to qualify for

    advance parole. Id. ¶ 7.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 71. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 72. Mr. Alarcón feels anxiety and stress related to the constantly changing state of the DACA

    program and worries about this change meaning spending more time in limbo for himself,

    vulnerable to changes in policy that can increase the possibility that his DACA status and

    employment authorization could be refused. Id. ¶ 5.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 72. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.


                                                     32
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 33 of 67 PageID #: 12263




                                            Plaintiff Eliana Fernandez

 73. Plaintiff Eliana Fernandez is a recipient of DACA. Ex. EE to Orihuela Decl., Supplemental

    Declaration of Eliana Fernandez 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 73. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 74. DHS approved Ms. Fernandez’s initial DACA application on December 11, 2012. Id. After her

    DACA application was approved, Ms. Fernandez was able to earn a degree in Sociology in 2015,

    obtain employment as an Immigration Case Manager with Plaintiff Make the Road New York,

    and purchase a home in which to raise her two children, who were born here in the United States

    and are United States citizens. She now serves as the Lead Organizer at Make the Road New

    York’s Long Island office. ECF No. 123-13, Ex. LLL (Declaration of Eliana Fernandez) ¶¶ 4, 6.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 74. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.


                                                     33
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 34 of 67 PageID #: 12264




 75. Ms. Fernandez was also able to travel to Ecuador in 2015 to visit her grandmother, who was ill

    at the time, because she had received Advance Parole in connection with her DACA status. Ex. EE

    to Orihuela Decl., Suppl. Decl. of Eliana Fernandez ¶ 5.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 75. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 76. Ms. Fernandez has developed anxiety, stress, and physical ailments, including migraines and

    severe neck pain, resulting from the constantly changing state of the DACA program and the

    increased possibility that her DACA status and employment authorization could be refused, which

    would significantly harm her ability to continue working and supporting her family, and which

    would also put her at risk of being removed and therefore separated from her children. Id. ¶¶ 6,

    8.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 76. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.


                                                     34
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 35 of 67 PageID #: 12265




 77. Ms. Fernandez began attending therapy to help her process the stress caused by the uncertainty

    surrounding the continuing viability of the DACA program, but the anxiety, migraines, and neck

    pain she suffers have intensified since the Wolf Memorandum was issued and are causing her a

    great deal of difficulty and discomfort. Id. ¶ 4.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 77. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 78. The uncertainty around DACA, as well as Ms. Fernandez’s worries about how a termination of

    DACA could affect her and her family, have led Ms. Fernandez to consider moving to Canada

    and to take certain concrete steps to do so, including speaking with a Canadian immigration

    attorney, researching education and job opportunities in Canada, and making plans to take the

    language examination required for admission to Canadian universities. Id. ¶¶ 6-7.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    78. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.


                                                        35
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 36 of 67 PageID #: 12266




 79. Following the Supreme Court’s decision in Department of Homeland Security v. Regents of the

    University of California, 591 US _ (2020), Ms. Fernandez was eager to apply for advance parole

    to travel to Canada, visit universities, and seek employment to pursue the option to move to

    Canada and provide a better life for her family, but this is now impossible for her under the Wolf

    and Edlow Memoranda because the criteria established by the Edlow Memorandum are too

    narrow for her to qualify for advance parole. Id. ¶¶ 6-8.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 79. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                                             Plaintiff Carlos Vargas

 80. Plaintiff Carlos Vargas is a recipient of DACA. Ex. FF to Orihuela Decl., Supp. Decl. of Carlos

    Vargas, ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 80. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.


                                                     36
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 37 of 67 PageID #: 12267




 81. DHS approved Mr. Vargas’s initial DACA application on December 13, 2012. ECF No.

    123-13, Ex. EEE (Decl. of Carlos Vargas) ¶ 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    81. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

 82. After his DACA application was approved, Mr. Vargas was able to become a United States

    Department of Justice Accredited Representative and represent individuals before USCIS and the

    Executive Office for Immigration Review; obtain a New York driver’s license; seek employment

    with Plaintiff Make the Road New York; receive his Bachelor of Science degree in Business;

    attend evening classes at City University of New York School of Law to begin pursuing a law

    degree; financially support his mother, who cannot work because of health reasons; and pay for

    multiple mortgages on homes he owns with his brother. Id.

    ¶¶ 15, 17, 22, 28

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    82. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is


                                                     37
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 38 of 67 PageID #: 12268




    required.

 83. DHS approved Mr. Vargas’s third renewal of his DACA status on February 14, 2020. Ex.

    FF to Orihuela Decl., Supp. Decl. of Carlos Vargas ¶ 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    83. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

 84. Without the deferred action and employment authorization he has received through the DACA

    program, Mr. Vargas would not have been able to seek employment, support his ailing mother,

    pursue his education, and purchase real estate. ECF No. 123-13, Ex. EEE (Decl. of Carlos Vargas)

    ¶¶ 20-27; Ex. FF to Orihuela Decl., Supp. Decl. of Carlos Vargas

    ¶ 8.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    84. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

 85. If, pursuant to the Wolf Memorandum, Mr. Vargas’s next DACA renewal application is valid for


                                                     38
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 39 of 67 PageID #: 12269




    only one year instead of two, he will have to spend twice the amount of time and money he

    expected to maintain his DACA status and employment authorization. Ex. FF to Orihuela Decl.,

    Supp. Decl. of Carlos Vargas ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 85. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 86. Mr. Vargas also wishes to travel abroad with his mother, but this is impossible for him under the

    Wolf and Edlow Memoranda because the criteria established by the Edlow Memorandum are too

    narrow for him to qualify for advance parole. Id. ¶¶ 3-4.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 86. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 87. By shortening DACA renewals from every two years to every one year, the Wolf Memorandum

    also doubles the frequency at which Mr. Vargas must apply to renew his DACA status and

    employment authorization, thereby doubling the frequency at which USCIS may review Mr.


                                                     39
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 40 of 67 PageID #: 12270




    Vargas’s DACA status and possibly refuse to renew it. Id. ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 87. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

 88. Mr. Vargas has developed stress related to the uncertainty around the DACA program and the

    increased possibility that his DACA status and employment authorization could be refused, which

    would significantly harm his ability to pursue a career in law, support his family, and cover his

    mortgage obligations. ECF No. 123-13, Ex. EEE (Decl. of Carlos Vargas) ¶¶ 19-27.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 88. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                                          Plaintiff Carolina Fung Feng

89. Plaintiff Carolina Fung Feng is a recipient of DACA. Supplemental Declaration of Carolina Fung

    Feng, Ex. GG to Orihuela Decl., ¶ 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in


                                                     40
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 41 of 67 PageID #: 12271




    paragraph 89. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

90. DHS approved Ms. Fung Feng’s initial DACA application in December 2012. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 90. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

91. After her DACA application was approved, Ms. Fung Feng was able to earn a Bachelor of Arts

    degree in English-Spanish Translation and Interpretation and in English Language Arts; receive

    an English teaching certification; obtain employment, including most recently as a digital

    organizer for the Center for Popular Democracy; support her family and enroll in a GRE prep

    class to pursue graduate studies. ECF No. 123-13, Ex. III (Decl. of Carolina Fung Feng) ¶ 21.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 91. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid


                                                     41
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 42 of 67 PageID #: 12272




    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

92. Since being granted DACA status, Ms. Fung Feng has consistently and timely applied to renew

    and maintain that status, and DHS has consistently approved her DACA renewal applications. Id.

    ¶ 22.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 92. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

93. DHS approved Ms. Fung Feng’s most recent renewal of her DACA status, for a period of two

    years, on November 4, 2019. Ex. GG to Orihuela Decl., Suppl. Decl. of Carolina Fung Feng ¶ 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 93. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

94. Ms. Fung Feng has developed anxiety related to the constantly changing state of the DACA


                                                     42
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 43 of 67 PageID #: 12273




    program and the increased possibility that her DACA status and employment authorization could

    be refused, which would significantly harm her ability to pursue her education, continue working,

    and support her family. Id. ¶ 4.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 94. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

95. Because of her anxiety over DACA and her future and security in the United States, Ms.

    Fung Feng was diagnosed with high blood pressure and now has to take daily medication at the

    age of 31. Id. Needing blood pressure medication causes Ms. Fung Feng further worry and stress

    because she must try to ensure she does not have any gaps in health insurance coverage, even as

    she has changed jobs. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 95. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                                              Plaintiff Sonia Molina


                                                     43
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 44 of 67 PageID #: 12274




 96. Plaintiff Sonia Molina is a recipient of DACA. Ex. HH to Orihuela Decl., Declaration of Sonia

    Molina ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 96. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

97. DHS approved Ms. Molina’s initial DACA application in 2012. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 97. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

98. After her DACA application was approved, Ms. Molina was able to pursue more enriching and

    challenging employment, including most recently as the Senior Office Manager in Make The

    Road New York’s Queen’s Office; contribute to her family’s finances; and pursue and earn her

    bachelor’s degree from New York City College of Technology. Id. ¶¶ 4-6.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 98. The statement is immaterial, whether or not it is genuinely disputed, because it


                                                     44
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 45 of 67 PageID #: 12275




    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

99. Since being granted DACA status, Ms. Molina has consistently and timely applied to renew and

    maintain that status, and DHS has consistently approved her DACA renewal applications. Id. ¶¶

    2, 9-11.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 99. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

100. Ms. Molina’s most recently applied to renew her DACA status in April 2020, but her application

    was still pending on July 28, 2020, when the Wolf Memorandum was issued. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 100. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).


                                                     45
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 46 of 67 PageID #: 12276




    Accordingly, no response is required.

101. Without the deferred action and employment authorization she has received through the DACA

    program, Ms. Molina would not have been able to seek more challenging and financially

    rewarding employment, support her family, pursue her education, or earn her bachelor’s degree

    in the past eight years. Id. ¶¶ 4-6.

     Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    101. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

102. If, pursuant to the Wolf Memorandum, Ms. Molina’s next DACA renewal application is valid for

    only one year instead of two, she will have to spend twice the amount of time and money she

    expected to maintain her DACA status and employment authorization. Id. ¶ 14.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 102. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

103. The stress Ms. Molina has felt related to the uncertain future of the DACA program has increased


                                                     46
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 47 of 67 PageID #: 12277




    now that renewals are available for only one year, instead of two, because she can only plan her

    life one year at a time and there is no time to relax and feel a little bit secure. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 103. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                                             Plaintiff Ximena Zamora

 104. Plaintiff Ximena Zamora is an 18-year old Plaintiff who applied for DACA twice, once upon

    turning 15 years old in 2017, and again in 2020. Ex. II to Orihuela Decl., Declaration of Ximena

    Zamora ¶ 2. Both times, DHS policies, first terminating and then restricting new DACA

    applicants were enacted just as she was preparing her application. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 104. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

105. Ms. Zamora’s lack of immigration status has placed burdens on her personal and professional

    growth and financial security. Id. ¶¶12-15. She is unable to obtain typical full- time employment


                                                       47
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 48 of 67 PageID #: 12278




    because she is unable to obtain employment authorization. Id. at ¶¶ 15, 19.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 105. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

106. Ms. Zamora meets the eligibility requirements for DACA under the terms of the 2012 Napolitano

    memo, because she arrived in the United States for the first time when she was two years old

    before June 15, 2007; has not left the United States since arriving, and does not have a criminal

    record; was present in the United States without lawful status on June 15, 2012; graduated from

    Academy of Finance and Enterprise High School in Queens in June 2020; and has never been

    arrested or convicted of a crime. Id. ¶¶ 4-7.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 106. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                                                    Plaintiff M.B.F.

109. M.B.F., a 17-year-old Plaintiff through her next friend Lucia Feliz, is a new DACA applicant


                                                       48
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 49 of 67 PageID #: 12279




    whose initial application was received by USCIS on or around July 7, 2020. Ex. JJ to Orihuela

    Decl., Declaration of M.B.F. ¶¶ 1,

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 109. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

110. The Duke Memorandum terminated the DACA program before M.B.F. turned 15 and would

    have become eligible to apply for DACA status. Id. ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 110. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

111. M.B.F.’s lack of immigration status and inability to access the DACA program has imposed

    increasing hardship on her and her family because she has not been able to get a driver’s license,

    participate in school programs that involved international travel, apply for federal student loans

    to attend college, get a job and contribute to her family’s finances or her college tuition, or apply

    to out-of-state colleges because they are too expensive without any financial aid. Id. ¶¶ 12-19.


                                                     49
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 50 of 67 PageID #: 12280




     Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 111. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly,

    no response is required.

112. M.B.F.’s lack of immigration status and inability to access the DACA program has forced her to

    accept admission to a State University of New York (“SUNY”) campus near to her home, but

    even so, her family has faced significant financial hardship to afford her tuition. Id. ¶ 18.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 112. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

113. Without DACA, M.B.F.’s only hope to achieve legal status was through her grandmother, who is

    a United States citizen and who has filed an immigrant visa petition on behalf of M.B.F.’s mother.

    Id. ¶ 28.

     Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 113. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in


                                                      50
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 51 of 67 PageID #: 12281




    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

114. M.B.F. remains eligible for DACA under the terms of the 2012 Napolitano Memorandum because

    she came to the U.S. prior to June 15, 2007 and over a decade before her 16th birthday; she was

    present in the U.S. on June 15, 2012, and did not have lawful status; and because she has a high

    school degree and has never been arrested or convicted of a crime.

    Id. ¶¶ 5-8.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    114. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

115. M.B.F. first began preparing to apply for DACA in 2017, in the months leading up to her 15th

    birthday. However, the program was terminated before she turned 15. Id. ¶ 20.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 115. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the


                                                     51
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 52 of 67 PageID #: 12282




    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

116. M.B.F.’s lack of immigration status and inability to access the DACA program imposed

    increasing hardship on her and her family in the years that followed. She was unable to drive;

    unable to participate in school programs that involved international travel; unable to access many

    forms of financial aid; and, most difficult for her, unable to work. As a result,

    M.B.F. had trouble even affording college applications and had to abandon her dream of

    studying at a college out of state. Id. ¶¶ 13-18.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 116. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

117. In April 2020, as M.B.F. was completing her senior year of high school and applying to college,

    she received a Notice to Appear in immigration court by mail. Id. ¶ 4.

     Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 117. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).


                                                        52
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 53 of 67 PageID #: 12283




    Accordingly, no response is required.

118. After receiving the Notice to Appear, M.B.F. briefly considered abandoning her college plans all

    together because she was afraid she would be ordered deported and forced to leave the U.S. at any

    time. Id. ¶¶ 24-25.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 118. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

119. M.B.F. subsequently learned through her mother and the family’s lawyer that she could once

    again apply for DACA as a result of the Supreme Court’s decision. Id. ¶ 26.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 119. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

    120. M.B.F.’s attorney filed her DACA application in early July. Id. ¶ 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    120. The statement is immaterial, whether or not it is genuinely disputed, because it fails to


                                                     53
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 54 of 67 PageID #: 12284




    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

121. As a result of the Wolf Memorandum, M.B.F.’s DACA application will now not be processed or

    adjudicated by Defendants. Id. ¶ 27.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    121. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

    122. M.B.F. never received a receipt for her DACA application. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    122. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

123. Without deferred action status through DACA, M.B.F. could be ordered removed and then


                                                     54
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 55 of 67 PageID #: 12285




    deported to the Dominican Republic, where she knows no one. Id. ¶ 28.

     Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 123. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

124. Because she is at risk for removal, and because she does not have DACA, M.B.F. will lose her

    path to lawful status through her United States citizen grandmother’s petition for her mother once

    M.B.F. turns 18 and a half years old, which will trigger certain bars to admissibility to the U.S.

    due to the accrual of unlawful presence. See 8 U.S.C. § 1182(a)(9)(B)(i). Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 124. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

125. If M.B.F. had DACA, she would not accrue unlawful presence because individuals in valid

    deferred action status do not accrue unlawful presence. Id. at § (a)(9)(B)(iii); see 9 FAM 302.11-

    3(B)(1)(U) (individuals in deferred action status do not accrue unlawful presence); USCIS

    Adjudicator’s Field Manual Chapter 40.9.2 (same). Id. ¶ 4.


                                                     55
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 56 of 67 PageID #: 12286




    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 125. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                                          Plaintiff Johana Larios Sainz

126. Johana Larios Sainz, a 26-year-old Plaintiff, is a new DACA applicant whose initial application

    was received by USCIS on or around July 27, 2020. Ex. KK to Orihuela Decl., Declaration of

    Johana Larios Sainz ¶ 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 126. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

127. The Duke Memorandum terminated the DACA program just as Ms. Sainz was in the process of

    gathering all the necessary records and preparing her application. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 127. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in


                                                     56
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 57 of 67 PageID #: 12287




    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

128. Ms. Sainz’s lack of immigration status and inability to access the DACA program has imposed

    increasing hardship on her and her family because she has not been able to get a full time job to

    earn more money to provide for herself and her kids; seek child support from her children’s father;

    buy her children new clothes; get a driver’s license or purchase a car; or pursue further education

    and the career she wishes to have in health care. Id. ¶¶ 10, 12-14, 17, 19-20.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 128. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

129. Ms. Sainz remains eligible for DACA under the terms of the 2012 Napolitano Memorandum

    because she is 26 years old; arrived in the United States for the first time when she was two

    years old, before June 15, 2007; has not left the United States since arriving, and does not have a

    criminal record; was present in the United States without lawful status on June 15, 2012;

    graduated from Port Richmond High School in August 2014; and has never been arrested or

    convicted of a crime. Id. ¶¶ 4-7.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in


                                                     57
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 58 of 67 PageID #: 12288




    paragraph 129. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

130. Ms. Sainz learned about the Supreme Court’s DACA decision in June 2020, started searching for

    legal assistance to prepare her application, was able to mail her application on July 24, 2020, and

    received confirmation from UPS that the government received her application on July 27, 2020—

    one day before the Wolf Memorandum was issued and directed DHS to reject all initial DACA

    applications. Id. ¶¶ 2, 21-23.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 130. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

131. As a result of the Wolf Memorandum, it is unclear to Ms. Sainz whether the government will

    ever process and adjudicate her DACA application. Id. ¶¶ 23-24.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 131. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in


                                                     58
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 59 of 67 PageID #: 12289




    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                                          Plaintiff Make The Road New York

132.Plaintiff Make the Road New York (“MRNY”) is a nonprofit, membership-based

    § 501(c)(3) organization dedicated to empowering immigrant, Latino, and working-class

    communities in New York. Ex. LL to Orihuela Decl. Supplemental Declaration of Javier Valdes,

    ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 132. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

133. With offices in Brooklyn, Queens, Staten Island, and Suffolk County, MRNY integrates adult

    and youth education, legal and survival services, and community and civic engagement, in order

    to assist low-income New Yorkers improve their lives and neighborhoods. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 133. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid


                                                     59
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 60 of 67 PageID #: 12290




    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

134. MRNY’s legal services include assisting immigrants facing deportation; providing guidance to

    immigrants submitting affirmative applications for immigration relief; and

     directly helping individuals prepare the documentation and paperwork necessary for DACA

    applications and renewals, as well as applications for advance parole. Id. ¶ 3.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 134. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

135. MRNY has more than 24,000 dues-paying members residing in New York City and Long Island,

    primarily in the boroughs of Queens and Brooklyn, including several hundred members who are

    DACA recipients, such as Plaintiffs Batalla Vidal, Alarcón, Fernandez, Vargas, Fung Feng, and

    Molina. Id. ¶ 2.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 135. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the


                                                     60
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 61 of 67 PageID #: 12291




    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

136. MRNY has approximately twelve current employees who are DACA recipients, including

    Plaintiffs Alarcón, Fernandez, Vargas, and Molina. Id. ¶ 15.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 136. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

137. After the Supreme Court’s decision in Regents, MRNY received at least 232 inquiries from

    individuals interested in applying for DACA for the first time. Id. ¶ 13.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 137. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

138. After the Supreme Court’s decision in Regents and before the Wolf Memorandum was issued on

    July 28, 2020, MRNY legal staff and filed three first-time DACA applications for clients. Id. ¶

    17.


                                                     61
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 62 of 67 PageID #: 12292




    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 138. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

139. When the Wolf Memorandum was issued on July 28, 2020, 166 MRNY clients had renewal

    applications pending with USCIS. Of those clients, 32 are members of MRNY. Id.

    ¶ 11.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    139. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

140. If, pursuant to the Wolf Memorandum, MRNY’s DACA-recipient members and employees may

    now only renew their DACA status and work authorization for only one year instead of two, they

    must now spend twice the amount of time and money they expected to maintain their DACA

    status and employment authorization. Id. ¶ 18.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 140. The statement is immaterial, whether or not it is genuinely disputed, because it


                                                     62
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 63 of 67 PageID #: 12293




    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

141. By shortening DACA renewals from every two years to every one year, the Wolf Memorandum

    also doubles the frequency at which MRNY’s DACA-recipient members and employees must

    apply to renew their DACA status and employment authorization, thereby doubling the

    frequency at which USCIS may review these individuals’ DACA status and possibly refuse to

    renew it. Id. ¶ 18.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in paragraph

    141. The statement is immaterial, whether or not it is genuinely disputed, because it fails to

    provide facts that establish or support a determination of the central question raised in Plaintiffs’

    partial motion for summary judgment—whether the Wolf Memorandum is invalid because of

    Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the Department of

    Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a). Accordingly, no response is

    required.

142. The legal interests of MRNY, its staff, its members, and its clients in not having the DACA

    program unlawfully curtailed, and in having their DACA applications, renewals, and advance

    parole applications considered, are germane to MRNY’s purpose of advocating for the rights of

    low-income immigrant communities and to its role as an employer of individuals with DACA,

    and are inextricably bound up with the legal services that MRNY attorneys provide the

    organization’s clients. Id. ¶¶ 19-24.


                                                     63
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 64 of 67 PageID #: 12294




    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 142. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

143. MRNY’s clients face hinderances to bringing suit to protect their own interests, including but not

    limited to lack of notice, privacy concerns, fear of retaliation (against themselves and/or their

    families), language barriers, and lack of resources. Id.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 143. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in

    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

144. MRNY will sustain further injuries because of Defendants’ actions as it is forced to devote

    additional resources to assist its DACA employees submit renewals on the new yearly schedule.

    Id. ¶¶ 18, 22.

    Defendants’ Response: Defendants neither admit nor deny the statement contained in

    paragraph 144. The statement is immaterial, whether or not it is genuinely disputed, because it

    fails to provide facts that establish or support a determination of the central question raised in


                                                     64
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 65 of 67 PageID #: 12295




    Plaintiffs’ partial motion for summary judgment—whether the Wolf Memorandum is invalid

    because of Defendant Wolf’s allegedly unlawful designation as the Acting Secretary of the

    Department of Homeland Security. See Loc. Civ. R. 56.1(a); Fed R. Civ. P. 56(a).

    Accordingly, no response is required.

                       DEFENDANTS’ STATEMENT OF UNDISPUTED FACTS

               Notwithstanding Defendants’ General Objections to Plaintiffs’ Local Civil Rule 56.1

    Statement above, Defendants submit, pursuant to Local Civil Rule 56.1, the following material

    facts to which they contend that there is no genuine issue to be tried.

    1. On April 9, 2019, Kirstjen M. Nielson issued her signed approval of a Memorandum for the

       Secretary with the subject “Designation of an Order of Succession for the Secretary.” This

       Memorandum is annexed hereto as Exhibit 1.

    2. On June 1, 2020, Neal J. Swartz executed a sworn declaration. The declaration is annexed

       hereto as Exhibit 2.

    3. On April 16, 2018, Neal J. Swartz submitted a form for a “notice of a vacancy and designation

       of an acting officer” for Claire M. Grady to the Honorable Michael R. Pence, President of the

       Senate. This form, and the cover letter submitting the form, are annexed hereto as Exhibit 3.

    4. On April 11, 2019, Neal J. Swartz submitted a form for a “notice of a vacancy and designation

       of an acting officer” for Charles H. Fulgham to the Honorable Michael R. Pence, President

       of the Senate. This form, and the cover letter submitting the form, are annexed hereto as

       Exhibit 4.

    5. On November 8, 2019, Kevin K. McAleenan signed the “Amendment to the Order of

       Succession for the Secretary of Homeland Security.” The signed document is annexed hereto

       as Exhibit 5.


                                                     65
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 66 of 67 PageID #: 12296




    6. On September 10, 2020, Peter T. Gaynor signed an “Order Designating the Order of

       Succession for the Secretary of Homeland Security.” The order is annexed hereto as Exhibit

       6.

    7. On December 15, 2016, Jeh Johnson signed Revision 8 to DHS Delegation No. 00106, titled

       “DHS Orders of Succession and Delegations of Authorities for Named Positions.” The

       signed document is annexed hereto as Exhibit 7.

    8. On April 10, 2019, Kirstjen M. Nielson sent an email entitled “Farewell Message from

       Secretary Kirstjen M. Nielsen.” A copy of the email is annexed hereto as Exhibit 8.

    9. Kirstjen M. Nielson signed a memorandum for Claire M. Grady and Frank DiFalco with the

       subject “Amendment to the Order of Succession for the Office of Strategy, Policy, and Plans.

       The memorandum is annexed hereto as Exhibit 9.

    10. On June 23, 2003, Delegation Number 0100.2 was issued. The document is annexed hereto

       as Exhibit 10.

    11. On April 10, 2019, Revision 8.5 to DHS Delegation No. 00106, titled “DHS Orders of

       Succession and Delegations of Authorities for Named Positions,” was issued. The document

       is annexed hereto as Exhibit 11.

    12. On February 15, 2019, Revision 8.4 to DHS Delegation No. 00106, titled “DHS Orders of

       Succession and Delegations of Authorities for Named Positions,” was issued. The document

       is annexed hereto as Exhibit 12.

    13. On April 11, 2019, Neal J. Swartz submitted a form for a “notice of a vacancy and designation

       of an acting officer” for Kevin K. McAleenan to the Honorable Michael R. Pence, President

       of the Senate. This form, and the cover letter submitting the form, are annexed hereto as

       Exhibit 13.


                                                   66
Case 1:16-cv-04756-NGG-VMS Document 324 Filed 09/11/20 Page 67 of 67 PageID #: 12297




    Dated: Brooklyn, New York

          September 11, 2020
                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              DAVID M. MORRELL
                                              Deputy Assistant Attorney General

                                              SETH D. DUCHARME
                                              Acting United States Attorney

                                              BRAD P. ROSENBERG
                                              Assistant Branch Director

                                              GALEN N. THORP
                                               Senior Trial Counsel
                                                      /s/ Stephen M. Pezzi
                                              STEPHEN M. PEZZI
                                              RACHAEL L. WESTMORELAND
                                               Trial Attorneys
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street NW
                                              Washington, DC 20005
                                              Phone: (202) 305-8576
                                              Fax: (202) 616-8470
                                              Email: stephen.pezzi@usdoj.gov

                                              JOSEPH A. MARUTOLLO
                                              Assistant U.S. Attorney
                                              United States Attorney’s Office
                                              Eastern District of New York
                                              271-A Cadman Plaza East, 7th Floor
                                              Brooklyn, NY 11201
                                              Phone: (718) 254-6288
                                              Fax: (718) 254-7489
                                              Email: joseph.marutollo@usdoj.gov

                                              Attorneys for Defendants




                                         67
